DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16762109, filed on 5/06/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2020 was filed after the filing date of the application on 5/06/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an excess portion of a sheet material extending beyond an outer surface edge of a structure while at least a portion of the first planar outer surface or the second planar outer surface is in contact with the outer surface the blade contacting the outer surface edge of a structure and not the planar outer surface) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebenlist (US 5361498).
Regarding claim 1, Siebenlist teaches an apparatus comprising: 
a first arm (assembly of 6 and 18 on left in Figure 3); 
a second arm (assembly of 6 and 18 on right in Figure 3) pivotally coupled to the first arm at a hinge (4); 
a first blade (7) coupled to the first arm (see Figure 3); and 
a second blade (8) coupled to the second arm (see Figure 3), and wherein the first arm and second arm are spaced apart to provide a cavity (space between the arms, see Figure 3) for receiving sheet material to be cut by the first and second blades (col. 3 lines 17-26, see Figure 3).
Regarding claim 2, Siebenlist teaches the first and second blades are positioned at distal ends of the first and second arms (see Figure 3).
Regarding claim 3, Siebenlist teaches the first blade is coupled to an outer surface of the first arm (see Figure 4).
Regarding claim 4, Siebenlist teaches the second blade is coupled to an outer surface of the second arm (see Figure 4).
Regarding claim 5, Siebenlist teaches the cavity includes inward sloping interior surfaces (see inward sloping interior surface of 6/18 in Figure 3).
Regarding claim 6, Siebenlist teaches the outer surface of the first arm and the outer surface of the second arm are located on a same side of the apparatus (see Figure 4).
Regarding claim 9, Siebenlist teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are capable of accommodate the hand of a user, see Figure 3).
Regarding claim 10, Siebenlist teaches an apparatus comprising:
a first arm (assembly of 6 and 18 on left in Figure 3) including a first planar outer surface (bottom surface of the first arm 6/18 in Figure 4);
a second arm (assembly of 6 and 18 on right in Figure 3)  including a second planar outer surface (bottom surface of the second arm 6/18 in Figure 4), 
wherein a first end of the first arm is pivotally coupled to a first end of the second arm (pivotally via 4, see Figure 3);
a first blade (7) coupled to the first planar outer surface (see Figure 4); and
a second blade (8) coupled to the second planar outer surface (see Figure 4), the first and second blades configured to cut into an excess portion of a sheet material extending beyond an outer surface edge of a structure while at least a portion of the first planar outer surface or the second planar outer surface is in contact with the outer surface edge of the structure (examiner notes since the outer structure is part of the claimed apparatus, the apparatus of Siebenlist is considered capable of being configured to perform this function, such as cutting glass sheet on a structure (that is a table with an extended guide rail), while cutting the glass sheet the planar outer surface contact the guide rail for guiding the cut).
Regarding claim 11, Siebenlist teaches the first and second planar outer surfaces are both located on a same side of the apparatus (see Figure 4).
Regarding claim 12, Siebenlist teaches the first blade is at a second end of the first arm, and wherein the second blade is at a second end of the second arm (see Figure 3).
Regarding claim 15, Siebenlist teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are capable of accommodate the hand of a user, see Figure 3).
Regarding claim 16, Siebenlist teaches an apparatus comprising: 
a first arm (assembly of 6 and 18 on left in Figure 3) including a first planar outer surface (bottom surface of the first arm 6/18 in Figure 4);
a second arm (assembly of 6 and 18 on right in Figure 3)  including a second planar outer surface (bottom surface of the second arm 6/18 in Figure 4), 
wherein a first end of the first arm is pivotally coupled to a first end of the second arm (pivotally via 4, see Figure 3);
a first blade (7) coupled to the first planar outer surface (see Figure 4); and
a second blade (8) coupled to the second planar outer surface (see Figure 4), the first and second blades configured to cut a sheet material flush along an outer surface edge of the structure (examiner notes since the outer structure is part of the claimed apparatus, the apparatus of Siebenlist is considered capable of being configured to perform this function, such as cutting glass sheet extending over a table’s edge, the apparatus uses the table edge as guide for cutting the glass sheet).
Regarding claim 17, Siebenlist teaches the first blade is at a second end of the first arm, and wherein the second blade is at a second end of the second arm (see Figure 3).
Regarding claim 20, Siebenlist teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are capable of accommodate the hand of a user, see Figure 3).

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (US 2232315).
Regarding claim 1, Craig teaches an apparatus comprising: 
a first arm (11); 
a second arm (10) pivotally coupled to the first arm at a hinge (at hinge 12); a first blade (15) coupled to the first arm (see Figure 2); and 
a second blade (25) coupled to the second arm (see Figure 2), and wherein the first arm and second arm are spaced apart to provide a cavity (cavity made between 16 and 16, see Figure 3) for receiving sheet material to be cut by the first and second blades (capable of receiving sheet material, see Figures 2 and 3).
Regarding claim 2, Craig teaches the first and second blades are positioned at distal ends of the first and second arms (see Figure 2).
Regarding claim 3, Craig teaches the first blade is coupled to an outer surface (13) of the first arm (see Figure 3).
Regarding claim 4, Craig teaches the second blade is coupled to an outer surface (23) of the second arm (see Figure 3).
Regarding claim 6, Craig teaches the outer surface of the first arm and the outer surface of the second arm are located on a same side of the apparatus (see Figure 3).
Regarding claim 7, Craig teaches a stabilizer tab (34) that is configured to maintain alignment of the first and second arms when the first and second arms are clamped together (see Figures 1-2).
Regarding claim 8, Craig teaches a tab cavity (35) that is configured to receive the stabilizer tab (see Figures 1-2).
Regarding claim 9, Craig teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are capable of accommodate the hand of a user, see Figure 2).
Regarding claim 10, Craig teaches an apparatus comprising:
a first arm (11) including a first planar outer surface (13);
a second arm (10) including a second planar outer surface (23), wherein a first end of the first arm is pivotally coupled to a first end of the second arm (at 12, see Figure 2);
a first blade (15) coupled to the first planar outer surface (see Figure 3); and
a second blade (25) coupled to the second planar outer surface (see Figure 3), the first and second blades configured to cut into an excess portion of a sheet material extending beyond an outer surface edge of a structure while at least a portion of the first planar outer surface or the second planar outer surface is in contact with the outer surface edge of 
Regarding claim 11, Craig teaches the first and second planar outer surfaces are both located on a same side of the apparatus (see Figure 3).
Regarding claim 12, Craig teaches the first blade is at a second end of the first arm, and wherein the second blade is at a second end of the second arm (see Figure 2).
Regarding claim 13, Craig teaches a stabilizer tab (34) that is configured to maintain alignment of the first and second arms when the first and second arms are clamped together (see Figures 1-2).
Regarding claim 14, Craig teaches a tab cavity (35) that is configured to receive the stabilizer tab (see Figure 1-2).
Regarding claim 15, Craig teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are capable of accommodate the hand of a user, see Figure 2).
Regarding claim 16, Craig teaches an apparatus comprising: 
a first arm (11) including a first planar outer surface (surface at 13);
a second arm (10) including a second planar outer surface (surface at 23), 
wherein a first end of the first arm is pivotally coupled to a first end of the second arm (pivotally at 12); 

a second blade (25) coupled to the second planar outer surface (see Figure 3), wherein the first and second blades are configured to cut a sheet material flush along an outer surface edge of the structure (examiner notes since the outer structure is part of the claimed apparatus, the apparatus of Craig considered capable of being configured to perform this function, such as cutting sheet extending over a table’s edge, the apparatus uses the table edge as guide for cutting the sheet).
Regarding claim 17, Craig teaches the first blade is at a second end of the first arm, and wherein the second blade is at a second end of the second arm (see Figure 2).
Regarding claim 18, Craig teaches a stabilizer tab (34) that is configured to maintain alignment of the first and second arms when the first and second arms are clamped together (see Figures 1-2).
Regarding claim 19, Craig teaches a tab cavity (35) that is configured to receive the stabilizer tab (see Figures 1-2).
Regarding claim 20, Craig teaches at least a portion of a top surface of the first arm and at least a portion of a bottom surface of the second arm are configured to accommodate a hand of a user (since the top and bottom surface of the first/second arm are open, they are capable of accommodate the hand of a user, see Figure 2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolf (US 5964033) and Leveen (US 397233) both teach a hinge blades. Kaye (US 2006027765 A1) teaches stabilizer tab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/16/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724